Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-19-00181-CV

                      IN RE BRUINGTON ENGINEERING LTD.,
    Schlumberger Technology Corp., Schlumberger Services Inc., and Schlumberger Limited

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: May 15, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           On March 27, 2019, relators filed a petition for writ of mandamus, the real party in interest

responded, and the relators replied. After considering the petition, response, reply, and the record,

this court concludes relators are not entitled to the relief sought. Accordingly, the petition for writ

of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

                                                        PER CURIAM




1
 This proceeding arises out of Cause Nos. 7,767 and 8,310, styled Pedernal Energy, LLC v. Schlumberger Technology
Corporation, et al. and Pedernal Energy, LLC v. Bruington Engineering, Ltd., pending in the 49th Judicial District
Court, Zapata County, Texas, the Honorable Jose A. Lopez presiding.